Citation Nr: 0514043	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from November 1968 to July 
1975.  The veteran died in May 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied service connection for the cause of the veteran's 
death.

In May 2004, the Board denied the appellant's claim.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By order issued in January 2005, 
the Court vacated the Board's May 2004 decision and remanded 
the matter for further consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant maintains that the cause of the veteran's death 
was related to alcohol self-medicating due to PTSD.  During 
the veteran's lifetime, service connection was in effect for 
post-traumatic stress disorder (PTSD), evaluated 100 percent 
disabling effective from December 1995.  The veteran died as 
a result of liver failure in May 1998.

Prior to his demise, on VA examination in September 1997, the 
veteran reported that he was initially hospitalized for 
alcohol detoxification in 1988 at the Suburban Hospital in 
Bethesda, Maryland.  He added that he was hospitalized at 
that facility on several occasions.  The veteran also 
recalled being hospitalized at the VA hospital in 
Martinsburg, West Virginia, in 1992.  Those medical reports 
are not of record, and a review of the record shows that RO 
has only requested the veteran's medical reports since 1995.  
Thus, additional development in this regard is needed.  
38 C.F.R. § 3.159(c) (2004); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

During the pendency of the appeal to the Board, the RO 
obtained a VA medical opinion to address whether the 
veteran's alcoholic hepatitis with underlying cirrhosis was 
at least as likely as not the result of alcohol self 
medicating due to service-connected PTSD.  

In May 2003, a VA examiner, after reviewing the claims file, 
concluded that the veteran's drinking problem started well 
before his entrance into service.  The veteran had been 
arrested for being intoxicated as a minor (age 13 years).  
Hence, his alcohol problem and underlying mood disorder 
because of childhood abuse were already part of his emotional 
make-up by the time he entered service.  The examiner 
explained that was why the veteran continued to drink when he 
entered service and had been warned about his substance and 
alcohol abuse.  The examiner also noted that the veteran had 
PTSD from child abuse.  As such, before he entered service, 
the veteran had three factors that contributed to his alcohol 
abuse.  The factors were his family history of alcoholic 
parents, use of alcohol as a minor, and his abusive home 
environment.  Based on the foregoing, the examiner found that 
the veteran's alcohol abused existed before service.  The 
examiner then stated "Rest I shall leave up to the committee 
members, how they want to score these factors that lead to 
noncompliance with medicines and treatment, alcohol abuse and 
liver disease leading to his death."  

The Board relied on the VA medical opinion when rendering its 
decision in May 2004.

In the January 2005 joint motion for remand, the parties 
stated that one essential problem with the Board's May 2004 
opinion was its heavy reliance on the May 2003 VA medical 
opinion.  The parties noted the following problems with the 
medical opinion:  (1) the issue of whether the veteran's PTSD 
was related to his childhood trauma or combat stressors was 
irrelevant, as service connection for PTSD was already in 
effect; (2) there was no clear basis in the record to 
conclude that the veteran in fact had PTSD prior to his Viet 
Nam service; (3)  the medical opinion did not consider the 
medical evidence noting that the veteran started drinking 
heavily after service; (4)  the examiner's statement that the 
veteran used to self-medicate himself because of the service-
connected PTSD contradicted his own conclusion; and (5) the 
examiner's opinion appeared inconclusive because he stated in 
pertinent part "[r]est I shall leave up to the committee 
members, how they want to score these factors that lead to 
noncompliance with medicines and treatment, alcohol abuse and 
liver disease leading to his death" indicated another report 
was forthcoming.  

Given the assertions set forth in the joint motion for 
remand, the Board finds that another VA medical opinion is 
need in order to ensure full compliance with its directives.  
Thus, additional development in this regard is needed.

This case is REMANDED for the following:

1.  Obtain from the Suburban Hospital in 
Bethesda, Maryland and the VA hospital in 
Martinsburg, West Virginia, the veteran's 
medical records dated from 1988 to 1992.

2.  Thereafter, transfer the claims file 
to a VA psychiatrist in order to obtain 
an opinion addressing the cause of the 
veteran's demise.  The veteran's claims 
folder must be provided to the examiner 
for review.  After reviewing the 
aforementioned evidence, the psychiatrist 
should comment on the following:

a.  Is it at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's alcoholism use/addiction was 
caused by, aggravated by, or in any way 
related to the service-connected PTSD 
(i.e., self-medicating use versus use for 
any other purpose)?

b.  Is it at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's service-connected PTSD caused, 
contributed to cause, or lent assistance 
to the cause of the veteran's death? 

The examiner must explain the bases for 
any opinion reached.  

3.  Readjudicate the claim of entitlement 
to service connection for the cause of 
the veteran's death.  All pertinent law, 
regulations, and CAVC decisions should be 
considered.  If the claim remains in a 
denied status, issue to the appellant and 
her representative a Supplemental 
Statement of the Case, which includes all 
pertinent law and regulations, and a full 
discussion of action taken on the claim.  
The applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  The 
Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




